          Case 1:20-cv-10792-JCB Document 12 Filed 06/17/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                              )
CHRISTOPHER M. COLL,                          )
     Plaintiff,                               )
                                              )
             v.                               )      Civil No. 20-10792-JCB
                                              )
MIDDLESEX HOUSE OF                            )
CORRECTION, et al.,                           )
     Defendants.                              )
                                              )

                                             ORDER

                                          June 17, 2020

Boal, M.J.

       Plaintiff Christopher M. Coll, who is presently incarcerated at the Middlesex Jail and

House of Correction, filed a pro se civil rights complaint alleging, among other things, that he

was injured while being transported for a court appearance. On May 18, 2020, this Court

ordered Coll to file (1) an amended complaint curing the pleading deficiencies and setting forth a

plausible claim upon which relief may be granted and (2) a renewed Application to Proceed in

District Court Without Prepaying Fees or Costs (“Application”) with a copy of Coll’s prison

account statement. Docket No. 7. Coll was advised that failure to comply with those directives

within 28 days of that order, would subject this case to dismissal without prejudice.

       Coll has now filed a renewed Application, see Docket. No. 10, together with a copy of

his institutional account statement. See Docket No. 10-1. Based on these submissions, this

Court is now able to rule on Coll’s request to proceed without prepayment of fees and costs.
          Case 1:20-cv-10792-JCB Document 12 Filed 06/17/20 Page 2 of 2



       On June 15, 2020, Coll filed a motion to amend the complaint apparently in response to

the May 18, 2020, order directing Plaintiff to file by June 15, 2020, an amended complaint.

However, Coll’s motion is not accompanied by a proposed amended complaint, but rather

appears to contain statements addressing this Court’s identification of deficiencies with the

original complaint. See Docket No. 11. In light of Coll’s pro se status, this Court will grant Coll

additional time to file an amended complaint.

       Accordingly, this Court rules as follows:

       (1) the Application to Proceed in District Court Without Prepaying Fees or Costs is

GRANTED. Coll is assessed an initial partial filing fee of $5.74 pursuant to 28 U.S.C. §

1915(b)(1)(A), with the remainder of the fee, $344.26, to be assessed and collected in accordance

with 28 U.S.C. § 1915(b)(2);

       (2) the Motion to Amend Complaint is GRANTED to the extent that Coll may have

until July 17, 2020, to file an amended complaint. Because an amended complaint completely

supersedes an original complaint, Brait Builders Corp. v. Massachusetts, Div. of Capital Asset

Mgt., 644 F.3d 5, 9 (1st Cir. 2011), Coll should repeat in the amended complaint anything from

his earlier pleadings that he wishes to be part of the amended complaint; and

       (3) failure to comply with these directives will subject this case to dismissal without

prejudice.

                                                       SO ORDERED.

                                                        /s/ Jennifer C. Boal
                                                       JENNIFER C. BOAL
                                                       United States Magistrate Judge




                                                   2
